DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
In the amendments filed on 01/06/2022, claims 1-9 and 12 are pending. Claim 1 is amended. Claims 6-9 are withdrawn. Claims 10-11 are canceled. Claim 12 is new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2015/0299457 A1).
Regarding claim 1, Fu teaches a curable thermoset epoxy resin composition comprising [0012] at least one flame retardant [0077] that is triglycidyl phosphate [0081], which reads on a resin composition comprising (B) an epoxy additive in the form of a compound containing 3 epoxy groups per molecule, containing at least one element that is phosphorus, and having a molecular weight of 266.18, wherein the epoxy Am-XB (9) wherein m is an integer of 3, XA is a monovalent organic group having at least one epoxy group, XB is a group that is 
    PNG
    media_image1.png
    62
    102
    media_image1.png
    Greyscale
. Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises at least one catalyst [0072] that is a cationic photoinitiator [0073], which optionally reads on wherein the resin composition is a photosensitive resin composition as claimed. Fu teaches that the curable thermoset epoxy resin composition further comprises [0012] at least one hardener [0015] that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin [0051], a phenol-novolac resin, a cresol-novolac resin [0052], a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac [0053], which optionally reads on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. Fu teaches that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the curable thermoset epoxy resin composition further comprises [0012] at least one epoxy resin [0013], that the epoxy resin 
Fu does not teach a specific embodiment wherein the resin composition is a photosensitive resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s at least 
Fu does not teach a specific embodiment of the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s phenol-formaldehyde resin, cresol novolac, phenolic-terminated epoxy resin, phenol-novolac resin, cresol-novolac resin, novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac as Fu’s at least one hardener, which would read on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability, hardenability, and/or cross-linkability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] the at least one hardener [0015], and that the hardener, also referred to as a curing agent or cross-linking agent, is optionally a phenol-formaldehyde resin, a 
Fu does not teach with sufficient specificity the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fu’s at least one flame retardant that is triglycidyl phosphate to be from 0.1 to 18 parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac, which would read on the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], 

Fu does not teach a specific embodiment wherein the resin (A) is at least one member selected from the group consisting of polybenzoxazole, polyimide, epoxy resins, and silicone-modified resins of the foregoing. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s phenolic-terminated epoxy resin as Fu’s at least one hardener, which would read on wherein the resin (A) is at least one member that is epoxy resins as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability, hardenability, and/or cross-linkability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] the at least one hardener [0015], and that the hardener, also referred to as a curing agent or cross-linking agent, is optionally a phenolic-terminated epoxy resin [0051]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Regarding claim 3, Fu teaches that the curable thermoset epoxy resin composition comprises [0012] at least one hardener [0015], which reads on the composition of claim 1, further comprising (C) a crosslinker as claimed. Fu teaches that the curable thermoset epoxy resin composition further comprises [0012] at least one epoxy resin [0013] that is optionally an oligomer of bisphenol A diglycidyl ether [0036], 
Fu does not teach a specific embodiment of the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s oligomer of bisphenol A diglycidyl ether as Fu’s at least one epoxy resin, which would read on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] at least one epoxy resin [0013] that is optionally an oligomer of bisphenol A diglycidyl ether [0036]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Fu does not teach with sufficient specificity the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fu’s at least one flame retardant 
Regarding claim 4, Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises at least one catalyst [0072] that is a cationic photoinitiator that is a diaryliodonium salt, a triarylsulfonium salt, or a mixture thereof [0073], which optionally reads on the composition of claim 1 further comprising (D) a photoacid generator as claimed.
Fu does not teach a specific embodiment of the composition of claim 1, further comprising (D) a photoacid generator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s at least one catalyst that is a cationic photoinitiator that is a diaryliodonium salt, a triarylsulfonium salt, or a mixture thereof to modify Fu’s curable thermoset epoxy resin composition, which would read on the composition of claim 1 further comprising (D) a photoacid generator as claimed. One of ordinary skill in the art would have been 
Regarding claim 5, Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises a solvent [0084] that is an inert organic solvent [0086], which optionally reads on the composition of claim 1, further comprising (E) an organic solvent as claimed.
Fu does not teach a specific embodiment of the composition of claim 1, further comprising (E) an organic solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s inert organic solvent to modify Fu’s curable thermoset epoxy resin composition, which would read on the composition of claim 1, further comprising (E) an organic solvent as claimed. One of ordinary skill in the art would have been motivated to do so because Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises a solvent [0084] that is an inert organic solvent [0086], and that the inorganic organic solvent may be added to the composition during mixing or prior to mixing in preparation of the epoxy resin composition [0086], which would have been beneficial for improving processability of Fu’s curable thermoset epoxy resin composition.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, Fu (US 2015/0299457 A1) renders obvious the composition of claim 1 as explained above.
Fu does not teach that XA is a group selected from the group consisting of the following formulae: 
    PNG
    media_image2.png
    481
    567
    media_image2.png
    Greyscale
 as Am-XB (9) wherein XA is a group selected from the claimed group.

Response to Arguments
Applicant’s arguments, see p. 6, filed 01/06/2022, with respect to the rejection of claim(s) 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2005/0019691 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 6-7, filed 01/06/2022, with respect to the rejection of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Furuya et al. (US 2011/0143103 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7, filed 01/06/2022, with respect to the rejection of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Takemura et al. (US 2017/0255097 A1) in view of Tseng et al. (US 2005/0019691 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID T KARST/Primary Examiner, Art Unit 1767